Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flake (US 9331842).
 	With respect to claim 1,  figure 13 of Flake (US 9331842) discloses a method for processing a measurement signal of a dynamic physical quantity comprising the steps of:    acquiring a measurement signal representing the dynamic physical quantity over time (perform time of flight measurement TOF1 and TOF2);    comparing the acquired measurement signal with a predefined signal characteristic of the respective physical quantity or with a signal characteristic of another physical quantity being dependent from the respective physical quantity to provide a comparison result (this is done in 1320 of fig. 13); and adjusting a waveform representing the acquired measurement signal based upon the comparison result (this is done in figure 13, 1330 wherein the pulse transmission is according to the time delay information).
	With respect to claim 13, Flake (US 9331842) figures 9 and 10 disclose a measurement apparatus comprising a processor  (computer system having at least one processor (47)) adapted to compare an acquired measurement signal representing a dynamic physical quantity (transmission speed) over time stored in a first memory (memory medium) of said measurement apparatus with a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flake (US 9331842) in view of Labraun (US 20100057388).
 	With respect to claim 2, Flake discloses the method according to claim 1 having a first memory (Column 6, lines 39-61, disclose memory medium wherein the medium meaning may mean the two or 
	Labraun discloses a digital oscilloscope that takes measurement signals and stores the processed signal data in the synchronous RAM.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Labraun in the apparatus in Flake for the purpose of displaying the signals on the wires. (i.e. the scope of Labraun used in the circuitry of Flake). 
 	With respect to claim 3, the combination above would produce the method according to claim 1 wherein the signal characteristic of the physical quantity is read from a second memory of a measurement apparatus.
 	With respect to claim 4, the combination above produces the method according to claim 1 wherein the predefined signal characteristic of the physical quantity comprises a value or value range of the physical quantity at a specific time or during a specific time period (speed of TOF1 and TOF2), a slew rate of the physical quantity (inferred from voltage measurement of signals) , and  a specific signal form or specific signal pattern of the physical quantity (also inferred from readings on scope).
 	With respect to claim 5, the combination above produces the method according to claim 1 wherein the adjusted waveform of the measurement signal is displayed as a signal trace along a time axis on a screen of a display unit (read from scope in Flake in comparison to first reading in set up).

6. The method according to claim 5 wherein the waveform representing the measurement signal is adjusted by shifting the associated signal trace on the screen of the display unit perpendicular to the time axis.


 	With respect to claim 8, combination above produces the method according to claim 7 wherein the analog measurement signal provided by the probe is converted by an analog to digital converter (ADC teaching in Braun from probing to get the input to display signal) into a digital measurement signal acquired and stored in the first memory.
 	With respect to claim 9, the combination above produces the method according to claim 1 wherein the predefined signal characteristic of the physical quantity stored in the second memory is configured by means of a configuration interface.
 	With respect to claim 10 the combination above produces the method according to claim 3 wherein the at least one predefined signal characteristic stored in the second memory is loaded from a signal characteristic repository stored in a database (this is understood to be taught by the SRAM of Braun) comprising a plurality of specific signal characteristics for a plurality of selectable measurement objects.
 	With respect to claim 11 the combination above produces the method according to claim 7 wherein the measurement object comprises an electronic circuit of a device under test, DUT. (here the cable is interpreted as an electronic circuit of a device under test.)
	With respect to claim 12 the combination above produces the method according to claim 11 wherein the predefined signal characteristic is derived from a circuit design or specification of the device under test, DUT, or derived from a test protocol applied to the device under test, DUT.

 

 	Braun teaches a configuration interface (digital acquisition module) used to configure the predefined signal characteristic of the physical quantity (analog signals) in response to a user input and/or used to load a selected predefined signal characteristic of the physical quantity from a signal characteristic repository stored in a database (this is interpreted as the SRAM).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Labraun in the apparatus in Flake for the purpose of displaying the signals on the wires.  Here, the TOF1 and TOF2 of the setup in Flake are interpreted as the analog signals used in Braun.
 	With respect to claim 15, the combination above produces the measurement apparatus according to claim 13 further comprising a signal input adapted to receive an analog measurement signal of the dynamic physical quantity provided by a probe attached to a measurement object (TOF1 and TOF2, of Flake) and comprising an analog to digital converter (ADC of scope of Braun to display) adapted to convert the received analog measurement signal into a digital measurement signal acquired and stored in the first memory of the measurement apparatus (SRAM of Braun).
 	With respect to claim 16, the combination above produces a digital oscilloscope (teaching of digital oscilloscope of Braund) comprising a signal input adapted to receive an analog measurement signal (TIF1 and TOF2 of Flake)  provided by a probe attached to a measurement object (cable of Flake);  an analog to digital converter (ADC of Braun) adapted to convert the received analog signal into a digital measurement signal; a first memory (teaching of SRAM of Braun) adapted to acquire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHAREEM E ALMO/Examiner, Art Unit 2849        
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842